DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 7-16 and 18-19 are allowed based on the follow reasons:
As to claim 1, the prior art fails to disclose or suggest alone or in combination as claimed a marine electronic device of a marine vessel configured for control of an unmanned vehicle, the marine electronic device comprising:
a transmitter configured to transmit instructions to the unmanned vehicle; a receiver configured to receive data from the unmanned vehicle; a processor; and a memory including computer program product stored thereon, wherein the computer program product is configured, when executed by the processor, to:
receive location data from the unmanned vehicle;
determine, based on the received location data, the current location of the unmanned vehicle;
determine, based on a planned route or waypoint stored in the memory of the marine electronic device, a desired location for the unmanned vehicle;

receive operation data from the unmanned vehicle, wherein the operational data comprises at least sonar data obtained by a sonar system of the unmanned vehicle;
receive orientation data from the unmanned vehicle;
determine the orientation of the unmanned vehicle; and
cause display of an image corresponding to the sonar data over a chart or map at the determined location of the unmanned vehicle and in an orientation with respect to a visual representation of the unmanned vehicle based on the determined orientation of the unmanned vehicle.
The elements contained in claim 10 are substantially similar to elements presented in claim 1 except that it sets forth the claimed invention as a vehicle rather than a device and thus allowable for the same reasons as stated above.
The elements contained in claim 19 are substantially similar to elements presented in claim 1 except that it sets forth the claimed invention as a system rather than a device and thus allowable for the same reasons as stated above.

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations. Although Shehata et al.(US 2015/0142211 A1) disclose a system includes a control station for remotely controlling unmanned aerial vehicles (UAV), the control station is configured to display vehicle status data received from each UAV, including displaying a location of each UAV in a single interface, Shehata et al. do not teach the above mentioned limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L. H./Examiner, Art Unit 3661   

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661